Citation Nr: 1212648	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  06-24 931	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for status post arthroscopic acromioplasty, subacromial decompression, and acromioclavicular joint resection, left shoulder, evaluated as 10 percent disabling from November 1, 2004, to March 6, 2006, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988 and from May 1999 to July 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, assigned a 10 percent rating for the left shoulder disability effective November 1, 2004, following the end of a temporary total rating for convalescence.

The RO in Columbia, South Carolina, certified this appeal to the Board for appellate review and maintains jurisdiction in this case.  

In April 2009, the RO granted an increased rating of 20 percent for the left shoulder disability, effective March 7, 2006.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher rating for a left shoulder disability remains before the Board.  

In March 2010, the Board remanded the appeal for additional development.  



FINDING OF FACT

The Veteran failed twice without explanation to report for necessary examinations to evaluate his left shoulder disability.



CONCLUSION OF LAW

The criteria for an increased rating for status post arthroscopic acromioplasty, subacromial decompression, and acromioclavicular joint resection, left shoulder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA was not applicable where the outcome is controlled by the law, and the facts are not in dispute.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The provisions of 38 C.F.R. § 3.655 (2011) govern the outcome of this case as the Veteran failed twice to report for a necessary examination.  As discussed in greater detail below, the provisions of 38 C.F.R. § 3.655(a)(b) (2011) mandate that when a claimant fails, without good cause, to report for a necessary VA examination scheduled in conjunction with a claim for increased rating, the claim will be denied.  In view of the Veteran's failure without good cause to report for necessary examinations; further notice or assistance could not aid him in substantiating the claim.



Analysis

In its March 2010 remand, the Board related that a VA examination was necessary to determine the current severity of the Veteran's left shoulder disability.  The Board pointed out that the Veteran had claimed worsening symptomatology, and that previous examinations were inadequate.  

The Board noted that the most recent examination was inadequate because the Veteran reported during the examination that he had flare-ups causing greater pain and limitation of motion; but the examiner did not assess whether there was additional limitation of motion due to this functional factor.  Cf. DeLuca v. Brown, 6 Vet. App. 321 (1993); 38 C.F.R. §§ 4.40, 4.45 (2011).  On its face the examination report did not include findings that would meet the criteria for an increased rating.  38 C.F.R. § 4.71a (2011).

In March 2010, a report of general information indicated that the Veteran had confirmed his address.  

In August 2010, a letter was sent to that address informing him that a VA examination would be scheduled for him at the nearest VA medical facility.  The letter informed him that when a claimant fails to report for an examination or reexamination, without good cause, the claim could be denied.  The letter was not returned as undeliverable and there is no indication that he did not receive it.  

The Veteran was scheduled for a VA examination in December 2010 and the address listed for the Veteran on the request matched the address of record at that time.  The Veteran failed to report for the examination.   

In December 2011, VA received notice that the Veteran had updated his address with the VA medical center in Durham, North Carolina.  A letter informing the Veteran that a VA examination would be scheduled for him at the nearest VA medical facility and informing him of the consequences for failing to appear for the examination was resent to the new address that month.  

In January 2012, a new VA examination was scheduled and the address on the request for the examination matched the updated address of record.  The Veteran once again failed without explanation to appear for the examination.  

In February 2012, a supplemental statement of the case was issued to the address of record explaining that as a consequence for his failing to appear for the examinations, his claim was denied.  The Veteran and his representative have not submitted any evidence or argument asserting a good cause for his failure to appear for two examinations.  

There is no evidence to rebut the presumption that the Veteran was properly notified of the examinations.  See Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  While a recent mailing from the Board to the Veteran was returned as undeliverable, this occurred in February 2012, after the apparently successful mailing of the supplemental statement of the case and notice of the examinations to the Veteran's current address of record. 

The evidence shows that the Veteran failed without good cause to report for examinations scheduled in conjunction with his claim for increase.  The provisions of 38 C.F.R. § 3.655, therefore, dictate that the Veteran's claim be denied.


ORDER

Entitlement to an increased rating for status post arthroscopic acromioplasty, subacromial decompression, and acromioclavicular joint resection, left shoulder, evaluated as 10 percent disabling from November 1, 2004, to March 6, 2006, and as 20 percent disabling thereafter, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


